Capital Private Client Services Funds 6455 Irvine Center Drive Irvine, CA 92618 January 5, 2012 Document Control U.S. Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Re:Capital Private Client Services Funds File Nos. 333-163115 and 811-22349 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on December 30, 2011 of Registrant’s Post-Effective Amendment No. 4 under the Securities Act of 1933 and Amendment No. 7 under the Investment Company Act of 1940. Sincerely, /s/ Courtney R. Taylor Courtney R. Taylor Secretary Enclosure
